DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air filter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wikner (US 6,907,854).

In regards to claim 1:
	Wikner teaches a fan housing (10) for a vehicle system, a housing frame extending in a peripheral direction and penetrated by a connection opening (30) for suctioning external air, a particle flow configured to flow through the housing frame through the housing frame in a direction of flow, wherein starting from the connection opening, a connection pipe (62) extends in a direction outside the housing frame and a partition extends (Figure 5 shows a partition surrounding the connection opening 30) in a direction inside the housing frame, wherein an airflow through the connection pipe forms a suction flow.

In regards to claim 2:


In regards to claim 3:
	Wikner teaches the partition is arranged approximately parallel to a frame plane of the housing frame spanned by the peripheral direction.

In regards to claim 4:
	Wikner teaches relative to the direction of flow, starting from the connection opening the connection pipe extends in an inclined manner opposite to the direction of flow (Shown in Figure 3).

In regards to claim 5:
	Wikner teaches starting from the connection opening, the connection pipe extends in an inclined manner in the peripheral direction of the housing frame.

In regards to claim 6:
	Wikner teaches the connection pipe extends in an angular direction relative to a vertical direction.

In regards to claim 7:
	WIkner teaches the use thereof is as a suction stage on an axial or radial fan (22) of a cooling arrangement of the vehicle system.

In regards to claim 8:
	Wikner teaches the partition comprises a free end disposed within the housing frame.

In regards to claim 9:
	Wikner teaches the free end is sharp edged.

In regards to claim 10:
	Wikner teaches the partition separates the particle flow and suction flow from one another in the direction of flow.

In regards to claim 18:
	Wikner teaches a fan housing (10) for a vehicle system comprising a housing frame defining a connection opening (30) for receiving suctioned particles, a connection pipe (62) fluidly coupled to the connection opening (30) for suctioning particles therethrough, a first airflow of particles suctioned through the connection pipe and in to the housing frame via the connection opening, the first airflow flowing in a first flow direction, a second airflow of particles configured to flow into the housing frame, the second airflow flowing in a second flow direction, and a partition extending into the fan housing downstream of the first and second airways (Can be seen in Figure 1, the partition is mounted via flange 28).


	Wikner teaches the partition separates the first and second airflows from one another.

In regards to claim 20:
	Wikner teaches the partition comprises a sharp edged free end disposed within the housing frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wikner in view of Ghorpade et al (US 9,222,448 hereinafter (Ghorpade).

In regards to claim 11:
	Wikner teaches a cooling circuit for cooling an engine of a vehicle system comprising a heat exchanger, an air filter, a suction line fluidly coupled to the air filter, a connection pipe fluidly coupled to the suction line for suctioning particles from the air filter, a fan housing including a housing frame defining a connection opening, the connection opening coupled to the connection pipe, a first airflow of particles suctioned through the connection pipe and into the fan housing via the connection opening, and a partition extending into the fan housing downstream of the first and second airflows.
	Wikner does not teach an air filter, and a suction line coupled to the air filter and a second air flow, wherein the air flows through the heat exchanger and into the fan housing.
	Ghorpade teaches an air filter (38) coupled to a suction line (200) that is coupled to a connection pipe (212) in order to filter the air, and a heat exchanger (64) to cool the coolant of the engine, wherein air flows through the heat exchanger and then through a fan housing.
	It would have been obvious to one of ordinary skill in the art to have an air filter to filter the air, and to have a heat exchanger in order to exchange heat and cool a cooling medium.

In regards to claim 12:
	Wikner teaches the partition separates the first and second airflows from one another.

In regards to claim 13:
	Wikner teaches the partition comprises a free end disposed within the housing frame.

In regards to claim 14:
	Wikner teaches the free end is sharp edged.

In regards to claim 15:
	Wikner teaches the partition is arranged approximately parallel to a frame plane of the housing frame spanned by the peripheral direction.

In regards to claim 16:
	Wikner teaches the connection pipe extends in an inclined manner from the connection opening externally from the housing frame.

In regards to claim 17:
	Wikner teaches starting from the connection opening, the connection pipe extends in an inclined manner in a peripheral direction of the housing frame.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747